Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first  ,minventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 03/25/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 03/25/2020 has been entered. Specification has been reviewed and accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a signal generating unit configured to generate a warning signal” in claim 10, “an input unit configured to receive a confirmed object quality indicator” in claim 12, and “a output unit configured to transmit warning signals to the 3D printer” in claim 13.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The specification mentions “A monitoring apparatus performing the described method is shown in figure 8. The monitoring apparatus 100 comprises a first processor 110 configured to determine a layer quality indicator QI of a currently printed layer. The first processor 110 is also configured to compare the determined layer quality indicator QI(Li) of the currently printed layer Li with a predetermined lower confidence limit LCL of the corresponding layer evaluated during the training phase SO... Further on a signal generating unit 120 is included and configured to generate the warning signal. Further on an input unit 140 is configured to receive data from the different data sources, e.g. a camera 310 or a sensor 320 of a 3D-printer 200. The input unit 140 is also configured to receive data from a material analytic means 400 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


 	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -8, and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “A method for monitoring a quality of an object of a 3D- print job series of identical objects”, “determining a layer quality indicator of a currently printed layer of the object”, “comparing the layer quality indicator of the currently printed layer with a predetermined lower confidence limit of a corresponding layer”, “the predetermined lower confidence limit being calculated depending on layer quality indicators of previously completely manufactured objects complying with predefined quality requirements”.
The limitations listed above under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “each object build from a multitude of stacked 2D-layers printed by a 3D printer in an additive manufacturing process”, and “determined by machine learning means” 
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally recited claims “each object build from a multitude of stacked 2D-layers printed by a 3D printer in an additive manufacturing process”, and “determined by machine learning means” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable").   As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating a warning when a threshold is reached is considered to be well-understood, routine, conventional activity as shown in references- Dave (US20180264553) [0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part, [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process, and –Mehr (US20180341248) [0031] In some embodiments, in-process inspection data (e.g., automated defect classification data) may be used by the machine learning algorithm to send a 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the lower confidence limit is determined by: for each object out of a subset of objects of the print job series”, “determining a layer quality indicator for each printed layer of an object”, “determining an object quality indicator for the completely manufactured object based on the layer quality indicators of all printed layers of the completely manufactured object”, “and calculating a lower confidence limit  for each layer depending on the layer quality indicators of those objects having an object quality indicator complying with predefined quality requirements” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim recites no additional elements. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein at least one of the completely manufactured objects of the subset is inspected by material analytic means to confirm the calculated object quality indicator meeting the predefined quality requirements” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim recites no additional elements. Therefore these 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the lower confidence limit is re-calculated taking into account the layer quality indicators of each further completely manufactured object with an object quality indication complying with the pre-defined quality requirements.” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim recites no additional elements. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein an upper confidence limit and the lower confidence limit are provided by a standard deviation calculated depending on the layer quality indicator for each layer of completely manufactured objects complying with the predefined quality requirements of the object” under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claim recites no additional elements. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein determining at least one fault detection and prediction value for each layer, each fault detection and prediction value depending on data of different data sources of the present additive manufacturing process, and 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention inherits the abstract ideas from claim 1. The claim additionally recites “wherein data sources are at least one of Computer Aided Design model of the object, images of the additive manufacturing process, sensor data from the additive manufacturing process or settings of the additive manufacturing process” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention inherits the abstract ideas from claim 1. The claim additionally recites “wherein a warning signal is generated, if layer quality indicators of subsequent layers show a common trend towards the lower confidence limit.” Generating a warning signal is simply adding insignificant extra solution activity which is considered to be well-understood, routine, conventional activity as shown in references- Dave (US20180264553) [0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part, [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “for monitoring a quality of an object of a 3D- print job series of identical objects”, “determining a layer quality indicator of a currently printed layer of the object”, “comparing the layer quality indicator of the currently printed layer with a predetermined lower confidence limit of a corresponding layer”, “the predetermined lower confidence limit being calculated depending on layer quality indicators of previously completely manufactured objects complying with predefined quality requirements”.
The limitations listed above under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element besides “processor” precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The judicial exception is not integrated into a practical application. The claim is not patent eligible.
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “each object build from a multitude of stacked 2D-layers printed by a 
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally recited claims “each object build from a multitude of stacked 2D-layers printed by a 3D printer in an additive manufacturing process”, and “determined by machine learning means” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). The additional element of “comprising-at last one first processor configured to” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating a warning when a threshold is reached is considered to be well-understood, routine, conventional activity as shown in references- Dave (US20180264553) [0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool 
Claim 11 is rejected under 35 U.S.C. 101 for similar reasons as claim 2.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention inherits the abstract ideas from claim 11. The claim additionally recites “receive a confirmed object quality indicator of at least one of the completely manufactured objects of the subset from a material analytic means and/or to receive data of at least one of Computer Aided Design model of the object, image data of the additive manufacturing process, sensor data and settings of the additive manufacturing process” which is simply insignificant extra solution  activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional limitation “an input unit configured to” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.



Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention inherits the abstract ideas from claim 1. The claim additionally recites “A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method of claim 1.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-10, and 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Dave (US20180264553), in view of Perez (US20180079125).

Regarding claim 1, Dave teaches a method for monitoring a quality of an object of a 3D-print job series ([0007] According to embodiments of the present invention, methods and systems for determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors) of identical objects ([0050] this way, one out of a number of parts having the same size and geometry can be analyzed to provide additional insight into temperature characteristics experienced by the other parts, and even more closely predict grain structure of the other parts being concurrently produced), each object built from a multitude of stacked 2D-layers printed by a 3D-printer in an additive manufacturing process ([0005] When the added material takes the form of layers of powder, after each incremental layer of powder material is sequentially added to the part being constructed), the method comprising: Determining a layer quality indicator of a currently printed layer of the object ([0024] conducting quality assurance monitoring during additive manufacturing processes, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part); comparing the layer quality indicator of the currently printed layer with a predetermined lower confidence limit of a corresponding layer, the predetermined lower confidence limit being calculated depending on layer quality indicators of previously completely manufacture objects complying with predefined quality requirements ([0033] In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0007] determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors. The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process. The in-process state variables can then be used to identify locations of the part likely to include microstructural defects) ; and generating a warning signal, if the layer quality indicator of the currently printed layer has a value equal or lower than a lower quality limit wherein the layer quality indicator is determined ([0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part, [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process). 
Dave does not teach by machine learning means.
Perez teaches by machine learning means ([0006] the system uses modern computer vision and machine learning algorithms to automate the process of identifying and correcting system errors and inaccuracies, providing tolerance control without requiring operator input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dave’s teaching a method to monitor the quality of 3D printed objects with Goth’s teaching of using machine learning. The combined teaching provides an expected result of a 

Regarding claim 2, the combination of Dave and Perez teach the method according to claim 1, wherein the lower confidence limit is determined by: for each object out of a subset of objects of the print job series (Dave [0045] The various regions 403 could be different portions of the same part, or they could represent three entirely different parts, as depicted) , determining a layer quality indicator for each printed layer of an object (Dave [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part), determining an object quality indicator for the completely manufactured object based on the layer quality indicators of all printed layers of the completely manufactured object (Dave [0080] when the verification and comparison from blocks 808 and 809 are completed successfully at all desired sampling points in the part, then the entire part is by logical inference, also within the limits of the nominal baseline data set), and calculating a lower confidence limit for each layer depending on the layer quality indicator of those objects having an object quality indicator complying with predefined quality requirements (Dave [0033] In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0007] determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors. The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process. The in-process state variables can then be used . 

Regarding claim 3, the combination of Dave and Perez teach the method according the claim 1, wherein at least one of the completely manufactured objects of the subset is inspected by material analytic means to confirm the calculated object quality indicator meeting the predefined quality requirements (Dave [0092] Therefore in addition to the steps shown in FIGS. 8A, 8B and 9, there will need to be additional correlations with other physically independent post-process non-destructive inspection methods, [0073] More specifically, feature extracted from the in-process data can be directly linked and correlated to features extracted from the post-process inspection, [0074] Lagrangian data corresponding to nominal conditions, i.e., those conditions that have been verified to result in acceptable microstructure and/or acceptable mechanical properties and/or acceptable defect structures as determined by post-process destructive analysis of the witness coupon or equivalent regions in the build, [0006] The analysis can include aggregating data from multiple sensors to determine particular cooling rates of the material during the construction process, [0053] the witness coupon 500 will be subject to post-process destructive examination, [0071] The Lagrangian data will again be transformed with the aid of Equation 9. Off-nominal parameter ranges are those parameter ranges (e.g., laser power, scan speed, etc.) that have been verified to result in unacceptable microstructure and/or mechanical properties and/or defect structures as determined by post-process destructive analysis of the witness coupon or equivalent regions of the build).
	
	Regarding claim 4, the combination of Dave and Perez teach the method according to claim, wherein the lower confidence limit is …calculated taking into account the layer quality indicators of each further completely manufactured object with an object quality indication complying with the pre-defined quality requirements (Dave [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process, [0008] calculating a number of state variables using at least a portion of the first information set and at least a portion of the second information set; and comparing the plurality of state variables with a plurality of ranges associated with state variables of the known-good range of the baseline dataset, [0069] Referring to FIG. 8A, the method includes collecting and analyzing overlapping Eulerian and Lagrangian sensor data during one or more additive manufacturing operations using nominal parameter ranges (801)).
	Perez further teaches re-calculated ([0007] machine learning algorithms so that the predictions improve over time, [0052] machine learning techniques to evaluate prints and improve parameter optimization for the slicing process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dave’s teaching a method to monitor the quality of 3D printed objects with Goth’s teaching of re-calculating the limit. The combined teaching provides an expected result of a monitoring the quality of the 3D printed objects while re-calculating the limit used in the monitoring process. Therefore, one of ordinary skill in the art would be motivated to “ improve parameter optimization for the slicing process” as taught by Perez [0052].

	Regarding claim 6, the combination of Dave and Perez teach The method according to claim 1, wherein determining at least one fault detection and prediction value for each layer, each fault detection and prediction value depending on data of different data sources of the present additive manufacturing process, and determining the layer quality indicator depending on all fault detection and prediction results (Dave, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part, [0003] monitoring thermal emissions 

	Regarding claim 7, the combination of Dave and Perez teach The method according to claim 6, wherein data sources are at least one of Computer Aided Design model of the object, images of the additive manufacturing process-, sensor data from the additive manufacturing process or settings of the additive manufacturing process (Dave, [0026] 3D printing or additive manufacturing is any of various processes for making a three dimensional part of virtually any shape from a 3D model or from an electronic data file derived from a scan of a model or from a 3D CAD rendering) .

	Regarding claim 8, the combination of Dave and Perez teach The method according to claim 1, wherein a warning signal is generated, if layer quality indicators of subsequent layers show a common trend towards the lower confidence limit (Dave, [0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part).

	Regarding claim 9, the combination of Dave and Perez teach The method according to claim 1, wherein settings of the additive manufacturing process are automatically adjusted based on the generated warning signal (Dave, [0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part)

	Regarding claim 10, Dave teaches An apparatus for monitoring a quality of an object of a 3D-print job series of same objects ([0007] According to embodiments of the present invention, methods and systems for determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors, [0050] n this way, one out of a number of parts having the same size and geometry can be analyzed to provide additional insight into temperature characteristics experienced by the other parts, and even more closely predict grain structure of the other parts being concurrently produced), each object built from a multitude of stacked 2D-layers printed by a 3D-printer in an additive manufacturing process ([0005] When the added material takes the form of layers of powder, after each incremental layer of powder material is sequentially added to the part being constructed), the apparatus comprising- at least one first processor ([0009] The processor is configured to receive sensor data from the first and second optical sensors during an additive manufacturing operation to characterize a quality of various portions of the part) configured to determine a layer quality indicator of a currently printed layer of an object ([0024] conducting quality assurance monitoring during additive manufacturing processes, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part), and comparing the determined layer quality indicator of the currently printed layer with a predetermined lower confidence limit of the corresponding layer, the predetermined lower confidence limit being calculated depending on layer quality indicators of previously completely manufactured objects complying with predefined quality requirements ([0033] In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0007] determining the quality of a part produced by additive manufacturing are provided. The quality assurance system can monitor the additive manufacturing process in real-time using a number of different sensors. The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process. The in-process state variables can then be used to identify locations of the part likely to include microstructural defects), and a signal generating unit configured to generate a warning signal, if the layer quality indicator of the currently printed layer has a value equal or lower than the lower quality limit, wherein the layer quality indicator is determined ([0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part, [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process).
Dave does not teach by machine learning means.
Perez teaches by machine learning means ([0006] the system uses modern computer vision and machine learning algorithms to automate the process of identifying and correcting system errors and inaccuracies, providing tolerance control without requiring operator input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dave’s teaching a method to monitor the quality of 3D printed objects with Goth’s teaching of using machine learning. The combined teaching provides an expected result of a 

Regarding claim 12, the combination of Dave and Perez teach The apparatus according to claim 11, comprising an input unit configured to receive a confirmed object quality indicator of at least one of the completely manufactured objects of the subset from a material analytic means and/or to receive data of at least one of Computer Aided Design model of the object, image data of the additive manufacturing process, sensor data and settings of the additive manufacturing process (Dave, [0069] collecting and analyzing overlapping Eulerian and Lagrangian sensor data during one or more additive manufacturing operations using nominal parameter ranges).

Regarding claim 13, the combination of Dave and Perez teach the apparatus according to claim 10 comprising an output unit configured to transmit warning signals to the 3D-printer (Dave, [0083] a first threshold could trigger recording of an out of parameters event, a second threshold could prompt the system to alert an operator of the tool set, while a third threshold could be configured to cease production of the part, [0007] The quality assurance system can operate by calculating in-process state variables from sensor readings taken in both Lagrangian and Eulerian frames of reference during an additive manufacturing process). 

Regarding claim 14, the combination of Dave and Perez teach A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method of claim 1 (Dave, claim 16- computer readable storage medium configured to store instructions .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dave (US20180264553), in view of Perez (US20180079125), in further view of Mehr (US20180341248).

Regarding claim 11, the combination of Dave and Perez teach The apparatus according to claim 10, comprising … processor (Dave, [0009] a processor)  configured to determine the lower confidence limit by: for each object out of a subset of objects of the print job series (Dave, [0045] The various regions 403 could be different portions of the same part, or they could represent three entirely different parts, as depicted), determining a layer quality indicator for each printed layer of an object (Dave, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part); determining an object quality indicator for the completely manufactured object based on the layer quality indicators of all printed layers of the completely manufactured object (Dave, [0080] when the verification and comparison from blocks 808 and 809 are completed successfully at all desired sampling points in the part, then the entire part is by logical inference, also within the limits of the nominal baseline data set); and calculating a lower confidence limit for each layer depending on the layer quality indicators of those objects having an object quality indicator complying with predefined quality requirements (Dave, [0033] In some embodiments, recorded temperatures for each part can be compared and contrasted with temperature data recorded during the production of parts having acceptable material properties. In this way, a quality of the part can be determined based upon characterization of any temperature variations occurring during production of the part, [0007] determining the quality of a part produced by additive manufacturing are provided. The . 
The combination of Dave and Perez do not teach at least one second processor.
Mehr teaches at least one second processor ([0162] and one or more processors for running a machine learning algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dave’s and Perez’s teaching of monitoring the quality of the 3D printed objects with the use of machine learning with Mehr’s teaching of using multiple processors . The combined teaching provides an expected result of monitoring the quality of the 3D printed objects with the use of machine learning and multiple processors. Therefore, one of ordinary skill in the art would be motivated to increase the processing speed my providing multiple processors. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dave (US20180264553), in view of Perez (US20180079125), in further view of Chandar (US20190054700A1).

Regarding claim 5, the combination of Dave and Perez teach the method according to claim 1, wherein an upper confidence limit and the lower confidence limit are provided calculated depending on the layer quality indicator for each layer of completely manufactured objects complying with the predefined quality requirements of the object ([0008] determining whether the information sets indicate the region falls within a known-good range of a baseline dataset associated with the part being produced by the additive manufacturing method by: correlating data included in the second information set with data included in the first information set, the data correlated from the first and second information sets being collected while the heat source passed through the fixed portion of the region; calculating a number of state variables using at least a portion of the first information set and at least a portion of the second information set; and comparing the plurality of state variables with a plurality of ranges associated with state variables of the known-good range of the baseline dataset, [0010] nominal parameter ranges and a second portion of the additive manufacturing operations being conductive using off-nominal parameter ranges, the off-nominal parameter ranges being those ranges expected to produce undesirable material defects in the part, [0024] conducting quality assurance monitoring during additive manufacturing processes, [0033] Real-time or post-production analysis can be applied to the recorded data to determine a quality of each layer of the part).
The combination of Dave and Perez do not teach by a standard deviation
Chandar teaches by a standard deviation ([0024] FIGS. 9A and 9B provide a 3D visualization of standard deviation of predicted height errors across 5 real models derived from repeat measurements of a single artifact)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dave’s and Perez’s teaching of a method to monitor the quality of 3D printed objects with the use of machine learning with Chandar’s teaching of using standard deviation in repeat measurements for predicted errors. The combined teaching provides an expected result of monitoring the quality of the 3D printed objects with the use of machine learning and standard deviation. Therefore, one of ordinary skill in the art would be motivated to make the threshold value more accurate in determining defects/errors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Hess (US20160054231A1) teaches a method for quality assessment of a component produced by additive manufacturing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117